Citation Nr: 0713872	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  01-08 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation due to the 
need for aid and attendance.

2.  Entitlement to an increased rating for left total knee 
replacement.

3.  Entitlement to an increased rating for bronchial asthma 
and obstructive sleep apnea.

4.  Entitlement to an increased rating for disfiguring scars, 
left knee secondary to left total knee replacement with 
revisions.

5.  Entitlement to an increased rating for right knee 
degenerative joint disease.

6.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine secondary to left total knee 
replacement with revisions.

7.  Entitlement to service connection for renal failure 
secondary to hypertension (claimed as kidney dysfunction and 
infections) as secondary to left total knee replacement with 
revisions.

8.  Entitlement to an increased initial rating for 
osteomyelitis of left knee.

9.  Entitlement to an earlier effective date for the award of 
service connection for osteomyelitis of the left knee.

10.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tendonitis of the 
right ankle.

11.  Entitlement to service connection for a right total hip 
replacement.

(The issue of entitlement to payment of attorney fees is 
addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


INTRODUCTION

The veteran had active service from February 1973 to July 
1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from multiple rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In correspondence received at the Board in March 2007, after 
certification of this case to the Board, the veteran's 
representative requested a Travel Board hearing.  Pursuant to 
38 C.F.R. § 20.700 (2006), a hearing on appeal will be 
granted to a veteran who requests a hearing and is willing to 
appear in person.  See also 38 C.F.R. § 20.704.  As such, and 
in accordance with the veteran's request, the veteran must be 
provided an opportunity to present testimony before a member 
of the Board.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board 
hearing before a member of the Board at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

